In this negligence action, order setting aside the verdict of the jury awarding the plaintiff damages in the sum of $25,000, and granting a new trial, reversed on the facts, with costs, and motion denied, provided that within ten days ' from the entry of the order hereon plaintiff stipulate to reduce the verdict to $15,000; in which event the verdict as so reduced is reinstated and judgment directed to be entered thereon, with costs. In default of so stipulating, the order is unanimously affirmed, with costs to respondents. We are of opinion that the verdict of $25,000 is excessive. Hagarty, Carswell, Johnston, Adel and Taylor, JJ., concur.